Case 5:20-cv-00086-LGW-BWC Document13 Filed 10/14/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

United States District Court

Southern District of Georgia

HONG JAE KIM

JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: _ 5:20-cv-86
TRACY JOHNS

CO Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

7] Decision by Court. This action came before the Court. The issues have been considered and a decision has been

rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of this Court dated October 14, 2020; the Report and
Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court.
Respondent's Motion to Dismiss is DENIED as moot, and Kim's 28 U.S.C. § 2241 Petition is
DISMISSED without prejudice. Petitioner is DENIED in forma pauperis status on appeal.

This civil action stands closed.

 

Approved by:
HON. LISA GODBEY WOOD, JUDGE

 

OG, ib ye Vv [4 _o4Z0 John E. Triplett, Acting Clerk of Court
qT

 

Date Clerk

(By) Deputy Clerk

GAS Rev 10/1/03
